Citation Nr: 0810973	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a head 
injury with concussion, neck problems, headaches, and 
dizziness. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1977 to February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records do not reflect 
treatment for residuals of a head injury.  The veteran claims 
that the injury occurred in December 1977 or January 1978 
while he was driving an armored personnel carrier.  He was 
transported to the Wurzburg Army Hospital and claims the 
injury should be recorded in the hospital records and/or unit 
records.  There was no effort to obtain the hospital records, 
morning reports or other alternative records, which may 
indicate that the veteran was treated for a head injury while 
in service.  

In March 2007, the veteran submitted private medical 
evidence.  This evidence has not yet been reviewed by the RO, 
and the veteran has not submitted a waiver with regard to RO 
consideration of this evidence in the first instance.  To 
ensure that the veteran's procedural rights are protected, 
the Board must return the case to the RO, for its initial 
consideration of the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to obtain 
the hospital records from the Wurzburg 
Army Hospital for the veteran's admission 
in December 1977 or January 1978.  An 
appropriate official at the RO should make 
inquiries to the NPRC and/or the U.S. Army 
and Joint Services Records Research Center 
so that a search of alternative sources 
can be undertaken. Specific requests for 
morning reports and other alternative 
records showing an injury to the veteran 
in December 1977 or January 1978 in 
Germany should be made.  All records 
obtained should be associated with the 
claims folder.  

2.  Adjudicate the veteran's claim for 
service connection and consider the 
additional evidence received since the 
last supplemental statement of the case 
issued in September 2006.  If the decision 
remain adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case. Allow 
the appropriate period for response. The 
case should then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

